SHARP, Chief Justice.
Defendant’s first assignment of error is that the trial judge permitted his case to be tried by jurors who, on the morning of his trial, had the opportunity to hear “a number of pleas and sentences imposed” in other and unrelated cases. Defendant argues that this situation violated the spirit of G.S. 15A-943 and “created a jury biased against him.” His thesis is that “after hearing police officers testify in three or four other cases in which there has been an admission of guilt” jurors would be more inclined to credit the officers’ testimony in cases in which the defendant’s plea was not guilty, and might be inclined to desert their true function and become a vigilance committee. We find no merit in these contentions.
G.S. 15A-943 has no application to this case. Subsections (a) and (c) of this statute deal with the calendaring of arraignments and subsection (b) only provides that no defendant may be tried during the week in which he is arraigned unless he consents. See State v. Shook, 293 N.C. 315, 237 S.E. 2d 843 (1977). Defendant does not suggest that he was arraigned the same week of his trial. Nor does the record disclose any reason to suspect that the jurors might have been prejudiced against defendant by anything they heard when the court disposed of “three or four” unrelated cases upon pleas of guilty.
There is no way in which a criminal session of court can be held and jury trials conducted without exposing jurors to the courthouse environment. However, “our system for the administration of justice through trial by jury is based upon the assumption that the trial jurors are men of character and of sufficient intelligence to fully understand and comply with the instructions of the court, and are presumed to have done so.” State v. Ray, 212 N.C. 725, 729, 194 S.E. 482, 484 (1937). Defendant had ample opportunity during the selection of the jury to question the jurors about possible bias and to challenge those who indicated they had acquired any bias. See State v. Baldwin, 276 N.C. 690, *136174 S.E. 2d 576 (1970); State v. Corl, 250 N.C. 258, 108 S.E. 2d 615 (1959). No evidence of bias was disclosed.
Defendant next contends that the following incident which occurred during the cross-examination of defendant demonstrated bad faith on the part of the district attorney and was sufficiently prejudicial to require a new trial:
Q. 1973, did you not get convicted of first-degree burglary and rape?
Objection by defendant.
A. No, Sir, I did not. Found me not guilty on it.
With reference to this question and answer we note: (1) No evidence in the record tends to show that the district attorney asked the question in bad faith or suggests that defendant attempted to develop such evidence. (2) Before the judge had time to rule on the objection defendant answered the question with a positive denial. See State v. McNair, 272 N.C. 130, 157 S.E. 2d 660 (1967). We find no error prejudicial to defendant in this exchange.
The third assignment which defendant brings forward attacks “numerous incidents in the argument of the district attorney as having such a prejudicial effect on the jury as to constitute reversible error when reviewed cumulatively.” The arguments of both defense counsel and the district attorney are in the record, and we have carefully considered each in its entirety and in relation to the other. Having done so, we conclude that the district attorney’s remarks did not exceed the bounds of legitimate argument and overrule this assignment also. Numerous decisions of this Court hold that the argument of counsel must be left largely to the control and discretion of the presiding judge whose discretion we will not review “unless the impropriety of counsel was gross and well calculated to prejudice the jury.” State v. Barefoot, 241 N.C. 650, 657, 86 S.E. 2d 424, 429 (1955). See State v. Stegmann, 286 N.C. 638, 213 S.E. 2d 262 (1975).
The conscientious trial judge carefully monitored the arguments of counsel in this case from beginning to end. During the course of the district attorney’s speech to the jury he was interrupted twenty-five times by the objections of defense counsel. All but one were overruled. In sustaining the one, Judge Hobgood *137corrected the district attorney’s misinterpretation of a totally irrelevant and inconsequential opinion expressed by defense counsel in her argument. This action by the judge removed any possible prejudice that might have been engendered by the misstatement. State v. Thompson, 293 N.C. 713, 239 S.E. 2d 465 (1977).
Appropriate in this case is Justice Higgins’ comment in State v. Barefoot, supra at 658, 86 S.E. 2d at 430, “In view of the evidence of this case it is difficult to see how the solicitor’s argument could have influenced the verdict.” So far as we know, conduct more bestial and depraved than that attributed to this defendant by the State’s witnesses cannot be found in the pages of our Reports.
Defendant’s fourth and final assignment of error charges that his right of confrontation under N.C. Const., Art. I, § 23 was abridged when the court “permitted the witness, Lizzie Ann Edwards, to respond to the questioning of the district attorney in a narrative manner.” As to this assignment, it suffices to say that in the record statement of this witness’s evidence we perceive no irregularity in the manner in which she gave her testimony.
In the trial below we find
No error.
Justices BRITT and BROCK took no part in the consideration or decision of this case.